Exhibit 10.4

RADIAN VOLUNTARY DEFERRED

COMPENSATION PLAN FOR DIRECTORS

Amended and Restated Effective January 1, 2008

Adopted by the Board of Directors on September 18, 2008

Radian Group Inc. (“Company”) currently maintains the Radian Voluntary Deferred
Compensation Plan for Directors (“Plan”). The Plan was originally established by
the Company’s Board of Directors effective October 19, 1999. The Plan was
amended and restated to be effective December 12, 2005 (“2005 Plan”) in an
effort to incorporate the requirements of section 409A of the Internal Revenue
Code of 1986, as amended (“Code”) and was further amended and restated effective
January 1, 2008. The Company now desires to amend and restate the Plan in order
to comply with section 409A of the Code, to provide for transition elections
under section 409A of the Code and to make other appropriate changes.

The Plan has been operated in good faith compliance with the requirements of
section 409A of the Code. No amounts, including amounts that were earned and
vested as of December 31, 2004, are intended to be “grandfathered” for purposes
of section 409A of the Code.

ARTICLE I - Definitions

Section 1.01 “Account” shall mean a bookkeeping record of the accumulated
contributions determined for each Participant, including any earnings credited
to or debited from such contributions. A Participant’s Account shall be fully
vested and nonforfeitable at all times.

Section 1.02 “Benefit Commencement Date” means the date irrevocably elected by
the Participant pursuant to Section 2.04, or such later date as elected by the
Participant pursuant to Section 2.05. As part of Participant’s initial deferral
election made with respect to Compensation earned in a given Plan Year, the
Participant may elect a specific distribution date or may elect to commence
distribution of his or her benefits under the Plan upon Separation from Service.
If a Participant does not make an election to commence payment upon his or her
Separation from Service in the initial deferral election, the Participant may
not later make an election to commence payment upon Separation from Service
pursuant to a re-deferral election under Section 2.05.

Section 1.03 “Board” means the Board of Directors of Radian Group Inc.

Section 1.04 “Code” means the Internal Revenue Code of 1986, as amended.

Section 1.05 “Company” means Radian Group Inc., a Delaware corporation, and its
corporate successors and assigns.

Section 1.06 “Committee” means the Compensation and Human Resources Committee of
the Board.



--------------------------------------------------------------------------------

Section 1.07 “Compensation” means the annual fee, meeting fees, any chairmanship
fees and any other cash compensation payable to Participants for services
completed during the Plan Year for their services as a member of the Board.

Section 1.08 “Contingent Deferred Obligation” means the total amount of the
Company’s contingent liability for payment of deferred benefits under the Plan.

Section 1.09 “Deferred Compensation” means the amount of Compensation that a
Participant has irrevocably elected to defer under the terms of this Plan.

Section 1.10 “Director” means a director of the Company who is not an employee
of the Company or any of its Subsidiaries.

Section 1.11 “Disabled” or “Disability” means a physical or mental condition of
a Participant resulting from bodily injury, disease, or mental disorder which
renders the Participant incapable of continuing any gainful occupation and which
condition constitutes total disability under the federal Social Security Act
then in effect. A determination of Disability shall be made in accordance with
the requirements of section 409A of the Code.

Section 1.12 “Participant” means a Director who elects to participate in the
Plan, and further differentiated as follows:

(a) “Active Participant”: A Participant who is a Director at the time in
question.

(b) “Inactive Participant”: A Participant who is not a Director at the time in
question (including as a result of the Participant’s death or Disability).

Section 1.13 “Plan” means this Voluntary Deferred Compensation Plan for
Directors, as it may be amended from time to time.

Section 1.14 “Plan Year” means the calendar year during which a Participant’s
Compensation is earned.

Section 1.15 “Separation from Service” means a Director’s separation from
service as a member of the Board which constitutes a “separation from service”
for purposes of section 409A of the Code.

Section 1.16 “Subsidiary” means a company of which the Company owns, directly or
indirectly, at least a majority of the shares having voting power in the
election of directors or other governing body.

 

2



--------------------------------------------------------------------------------

ARTICLE II - Designation of Participants and Payment of Account

Section 2.01 Each individual who is eligible to participate in the Plan shall
complete such forms and provide such data as are reasonably required by the
Committee as a precondition to Plan participation.

Section 2.02

(a) Each Participant must fully complete the deferral election form provided by
the Company, irrevocably electing to reduce his or her Compensation by an amount
equal to between 10% and 100% in increments of 5% only. By making such election,
the Participant shall for all purposes be deemed conclusively to have consented
to the provisions of the Plan and to all subsequent amendments thereto. Such
forms must be filed prior to January 1 of the Plan Year for which the election
is to be effective, or at such earlier time as may be set by the Committee in
its sole discretion.

(b) Notwithstanding the foregoing, if an individual first becomes a Director in
the middle of a Plan Year, the Director may elect to defer a percentage of his
or her Compensation for such Plan Year so long as the Director files the
deferral election form provided by the Company, irrevocably electing to reduce
his or her Compensation by an amount equal to between 10% and 100% in increments
of 5% only, on or before the date that is 30 days after the date on which the
individual first becomes a Director. The deferral election shall apply only to
Compensation earned with respect to services performed after the date on which
the Director files his or her deferral election form.

(c) A separate deferral election must be filed for each Plan Year.

Section 2.03 A Participant may elect to receive his or her Account balance in a
single sum payment or annual installment payments over a term of ten years.
Subject to Section 2.05, the form in which the Participant elects to receive
payment of his or her Account balance shall be irrevocably elected on the
Participant’s deferral election form as described in Section 2.02 above.

Section 2.04

(a) On the Plan deferral election form described in Section 2.02, a Participant
may elect to receive or commence payment of his or her Account balance, in the
form elected in Section 2.03, either (i) in January of any year which is at
least two years following the Plan Year for which such election is made,
(ii) for Participants who have a Separation from Service on or before
December 31, 2008, in January of the year immediately following his or her
Separation from Service, or (iii) for Participants who have a Separation from
Service after December 31, 2008, within 30 days after the last day of the month
in which his or her Separation from Service occurs.

(b) Subject to Section 2.05, the date on which the Participant irrevocably
elects to receive, or commence receiving, payment of his or her Account balance
shall be elected on the Participant’s deferral election form as the Benefit
Commencement Date. However, subject to Section 2.05(e), if the Participant
designates a specified date as the Benefit Commencement Date

 

3



--------------------------------------------------------------------------------

and the Participant’s service with the Board terminates before that specified
date as a result of the Participant’s death, Disability, or Separation from
Service, the Benefit Commencement Date shall be the first to occur of (i) the
specified date, (ii) in the event of the Participant’s death, the date described
in Section 4.01, (iii) in the event of the Participant’s Disability, the date
described in Section 5.03(a), or (iv) in the event of the Participant’s
Separation from Service, the date described in Section 5.03(b).

Section 2.05

(a) A Participant shall have the option of postponing an elected Benefit
Commencement Date by making an irrevocable election to defer payment at least 12
full months before distributions under the Plan related to that Benefit
Commencement Date are scheduled to commence. Such re-deferral shall be for at
least five years from the year of the Benefit Commencement Date, and shall not
take effect until at least 12 months after the date on which the re-deferral
election is made. A Participant may not, in connection with a re-deferral made
under this Section 2.05, elect to receive a distribution of amounts related to a
Benefit Commencement Date upon his or her Separation from Service.

(b) If a Participant elected Separation from Service as the Benefit Commencement
Date on his or her original deferral election form, the Participant may re-defer
the Benefit Commencement Date only if such re-deferral is for at least five
years from the Participant’s Separation from Service. If the Participant has a
Separation from Service within 12 months after the date on which the re-deferral
election is made, the re-deferral election shall be disregarded for purposes of
determining the Participant’s Benefit Commencement Date.

(c) In connection with a re-deferral election under this Section 2.05, a
Participant may also change the form in which the Participant elected to receive
his or her Account balance under Section 2.03 at the applicable Benefit
Commencement Date.

(d) A Participant may postpone his or her elected Benefit Commencement Date and
change the form of payment relating to that Benefit Commencement Date on one or
more occasions in accordance with this Section 2.05. A Participant shall make
the elections on a form designated by the Committee.

(e) For re-deferral elections made after December 31, 2008, the Participant’s
new Benefit Commencement Date (as designated in the re-deferral election) shall
not be accelerated if the Participant has a Separation from Service, other than
on account of Disability or death or as otherwise permitted by section 409A.

(f) Notwithstanding the foregoing, elections may be made on or before
December 31, 2008 under the transitional rules set forth in section 409A,
pursuant to Section 2.06 below.

Section 2.06 To the extent permitted under section 409A and the regulations
issued thereunder, Participants may make new payment elections on or before
December 31, 2008 with respect to the time and form of payment of deferral
amounts, provided that a Participant shall not be permitted in calendar year
2008 (i) to change payment elections with respect to amounts that the

 

4



--------------------------------------------------------------------------------

Participant would otherwise receive in 2008 or (ii) to cause payments to be
accelerated into 2008. The Committee shall determine the available payment
forms, times, and other terms relating to new payment elections made under the
409A transition rules.

ARTICLE III - Contingent Future Payments, Earnings, Investments and Forfeitures

Section 3.01 The Committee shall cause an Account to be kept in the name of each
Participant, which shall reflect the value of the Contingent Deferred Obligation
payable to such Participant or beneficiary under the Plan. Each Account shall be
maintained for bookkeeping purposes only. Neither the Plan nor any of the
Accounts established under the Plan shall hold any actual funds or assets.

Section 3.02

(a) As soon as practicable after each year, each Active Participant’s Account
shall be credited with earnings and debited with losses in accordance with the
rate of return option elected by the Participant. The rate of return options
available under the Plan are:

(i) For investment elections in effect prior to January 1, 2008, an annual rate
of return equal to 200 basis points in excess of the average yield on 30-year
U.S. Treasuries in effect on the last business day of each month of the year.

(ii) For investment elections in effect prior to January 1, 2008, an annual rate
of return equal to the change in the market value of the Company’s Common Stock
(positive or negative) for the year.

(iii) The return on a hypothetical investment in one or more investment funds
designated by the Committee, which constitute a “predetermined actual
investment” as described in the regulations issued under section 409A of the
Code.

(b) Under alternative 3.02(a)(iii), beginning January 1, 2008, each Active
Participant may invest amounts held in his or her Account among the available
investment alternatives selected by the Committee for purposes of measuring
investment return for the investment of the Participant’s Deferred Compensation
for each Plan Year. The investment funds shall be used only for purposes of
measuring the return on the Participant’s Account, and no Participant shall have
any interest in any actual investment fund. The Company shall calculate the
return on the hypothetical investments in investment funds on a quarterly or
more frequent basis.

(c) The Committee shall establish procedures by which Active Participants can
change their investment elections among the available investment alternatives,
with such changes to be effective as of the first day of the calendar quarter
following the date of the election, except as otherwise determined by the
Committee. Any changes with respect to the Common Stock investment return shall
be subject to applicable securities laws and Company policies.

(d) Effective January 1, 2008, for elections made in December 2007 and
thereafter, no Participant may make a new election (including a re-deferral
election) to designate an investment return based on alternative 3.02(a)(i) or
3.02(a)(ii). Elections in effect prior to

 

5



--------------------------------------------------------------------------------

January 1, 2008 with respect to alternative 3.02(a)(i) or 3.02(a)(ii) shall
remain in effect according to their terms, unless the Active Participant elects
to designate an investment fund for measuring investment return as described in
alternative 3.02(a)(iii) above.

Section 3.03

(a) For Participants who are Inactive Participants as of January 1, 2008, as
soon as practicable after each year, each Inactive Participant’s Account shall
be credited with earnings based upon the average yield on 5-year U.S. Treasuries
on the last business day of each month of such year plus 100 basis points.

(b) For Participants who become Inactive Participants on or after January 1,
2008, each Inactive Participant’s Account shall be credited with earnings or
losses in accordance with the investment direction provisions set forth in
Section 3.02 through the last day of the month in which the Participant’s
Separation from Service occurs. Earnings or losses shall be credited to an
Inactive Participant’s Account for the period following the last day of the
month in which the Participant’s Separation from Service occurs until the date
upon which the Participant’s Account balance is distributed, as follows:

(i) If a Participant has a Separation from Service on or before December 31,
2008, and the Participant has elected to receive his or her Account in a single
lump sum, the Participant’s Account shall be credited with earnings or losses
based upon the return of a hypothetical bond fund designated by the Committee
until the date upon which the Participant’s Account balance is distributed.

(ii) If a Participant has a Separation from Service after December 31, 2008, and
the Participant has elected to receive his or her Account in a single lump sum,
no additional earnings or losses shall be credited to the Participant’s Account.
The Participant’s Account balance shall be distributed pursuant to
Section 5.03(b) based upon the value of his or her Account on the last day of
the month in which the Participant’s Separation from Service occurs.

(iii) If a Participant has a Separation from Service after December 31, 2008,
and the Participant has elected to receive his or her Account in annual
installments, the Participant’s Account shall be credited with earnings or
losses based upon the return of a hypothetical bond fund designated by the
Committee until the date upon which the Participant’s Account balance is
distributed.

(c) A Participant who ceases being a Director shall have the rate of return that
he or she selected in accordance with Section 3.02 applied to his or her
Deferred Compensation until the date on which the Participant terminates status
as a Director. The rate of return for Inactive Participants provided under this
Section 3.03 shall be applied to his or her Deferred Compensation from the date
on which the Participant terminates status as a Director until such Deferred
Compensation is distributed.

Section 3.04 Each Participant’s Account shall be credited with the amount of
Deferred Compensation for a Plan Year as of the date such Deferred Compensation
would have been paid to the Participant had it not been deferred in accordance
with this Plan. All earnings or losses thereon shall be prorated accordingly.

 

6



--------------------------------------------------------------------------------

Section 3.05 Subject to Section 3.03, if a Participant receives a distribution
from his or her Account, the Company shall credit earnings or losses on the
Participant’s Account for the portion of the year preceding the distribution
date.

Section 3.06 Title to and beneficial ownership of any assets, whether cash or
investments, which the Company may set aside or earmark to meet its Contingent
Deferred Obligation hereunder, shall at all times remain in the Company. All
Plan Participants and beneficiaries are general unsecured creditors of the
Company with respect to the benefits due hereunder and the Plan constitutes an
agreement by the Company to make benefit payments in the future. It is the
intention of the Company that the Plan be considered unfunded for tax purposes.

Section 3.07 In order to meet its Contingent Deferred Obligations hereunder,
funds may be set aside or earmarked by the Company. These funds may be kept in
cash, or invested and reinvested, at the discretion of the Committee. The
Company may, but is not required to, establish a grantor trust which may be used
to hold assets of the Company which are maintained as reserves against the
Company’s unfunded, unsecured obligations hereunder. Such reserves shall at all
times be subject to the claims of the Company’s creditors. To the extent such
trust or other vehicle is established, and assets contributed, for the purpose
of fulfilling the Company’s obligation hereunder, then such obligation of the
Company shall be reduced to the extent such assets are utilized to meet its
obligations hereunder.

ARTICLE IV - Death Benefits

Section 4.01 In the event that a Participant dies prior to his or her Benefit
Commencement Date, the Participant’s Account shall accrue earnings or losses
thereafter in accordance with Section 3.03. The death benefit shall be paid as
follows: (i) if the Participant dies on or before December 31, 2008, the
beneficiary shall receive as a death benefit a single sum equal to the entire
value of the Account in January of the year immediately following the
Participant’s death, and (ii) if the Participant dies after December 31, 2008,
the beneficiary shall receive as a death benefit a single sum equal to the
entire value of the Account within 30 days after the last day of the month in
which the Participant’s death occurs.

Section 4.02 In the event that a Participant dies after his or her Benefit
Commencement Date, the beneficiary of such Participant shall receive as a death
benefit a single sum equal to the entire value of the Account within 60 days
following the Participant’s death.

ARTICLE V - Payment of Benefits

Section 5.01

(a) A Participant shall be paid the value of his or her Account (or portion
thereof) beginning within 60 days after the Benefit Commencement Date in a
single sum or in periodic installment payments payable annually for ten years as
irrevocably elected by the Participant. The Participant’s Account will continue
to be credited with earnings or losses calculated in accordance with
Section 3.03 until the Participant’s entire Account balance is distributed.

 

7



--------------------------------------------------------------------------------

(b) If the Participant has elected to receive his or her Account in annual
installments, the first annual installment shall become payable on the Benefit
Commencement Date. All subsequent installment payments shall be made each year
on the anniversary of the Benefit Commencement Date under this Section 5.01(b).
The Participant’s Account will continue to be credited with earnings or losses
calculated in accordance Section 3.03 until the Participant’s entire Account
balance is distributed. Each annual payment shall be calculated by dividing the
remaining value of the Account (or portion thereof) by the number of remaining
annual installment payments to be made to the Participant.

Section 5.02 A Participant’s death benefit shall be payable to the Participant’s
beneficiary as set forth in Article IV.

Section 5.03

(a) In the event of the Participant’s Separation from Service on account of
Disability prior to his or her selected Benefit Commencement Date, the
Participant’s Benefit Commencement Date shall be adjusted as follows: (i) for
Participants who have a Separation from Service on or before December 31, 2008,
to January of the year immediately following his or her Separation from Service,
and (ii) for Participants who have a Separation from Service after December 31,
2008, the Benefit Commencement Date shall be adjusted to a date that is within
30 days after the last day of the month in which his or her Separation from
Service occurs.

(b) Subject to Section 2.05(e) and Section 5.03(d), in the event of the
Participant’s Separation from Service as a member of the Board prior to his or
her selected Benefit Commencement Date other than on account of death or
Disability, the Participant’s Benefit Commencement Date shall be adjusted as
follows: (i) for Participants who have a Separation from Service on or before
December 31, 2008, to January of the year immediately following his or her
Separation from Service, and (ii) for Participants who have a Separation from
Service after December 31, 2008, the Benefit Commencement Date shall be adjusted
to a date that is within 30 days after the last day of the month in which his or
her Separation from Service occurs.

(c) The Participant’s Account shall be paid in the form elected by the
Participant on his deferral election form pursuant to Section 2.03 (i.e., in a
single sum payment or annual installment payments over a term of ten years).

(d) Notwithstanding the foregoing, if a Participant made a re-deferral election
under Section 2.05 after December 31, 2008 with respect to deferral amounts, the
Participant’s Account attributable to such re-deferred amounts may not be
distributed until the Benefit Commencement Date designated in the re-deferral
election, except in the event of the Participant’s Disability or death or as
otherwise permitted by section 409A.

Section 5.04 A Participant may elect to be paid all or any part of such amounts
plus earnings thereon in the event such funds are needed in connection with an
“unforeseeable emergency” (as

 

8



--------------------------------------------------------------------------------

determined by the Committee in accordance with applicable law). For purposes of
this Section 5.04, an “unforeseeable emergency” is a severe financial hardship
to the Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s beneficiary, or the Participant’s
dependent (as defined in section 152 of the Code, without regard to sections
152(b)(1), (b)(2), and (d)(1)(B)), loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance), or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. Unforeseeable emergency shall be administered in accordance
with section 409A of the Code.

Section 5.05 Any claim by a Participant or a beneficiary (hereafter the
“Claimant”) for benefits shall be submitted in writing to the Committee.

(a) The Committee shall be responsible for deciding whether such claim is
payable, or the claimed relief otherwise is allowable, under the provisions and
rules of the Plan (a “Covered Claim”). The Committee otherwise shall be
responsible for providing a full review of the Committee’s decision with regard
to any claim, upon a written request.

(b) Each Claimant or other interested person shall file with the Committee such
pertinent information as the Committee may specify, and in such manner and form
as the Committee may specify; and such person shall not have any rights or be
entitled to any benefits, or further benefits, hereunder, as the case may be,
unless the required information is filed by the Claimant or on behalf of the
Claimant. Each Claimant shall supply, at such times and in such manner as may be
required, written proof that the benefit is covered under the Plan. If it is
determined that a Claimant has not incurred a Covered Claim or if the Claimant
shall fail to furnish such proof as is requested, no benefits, or no further
benefits, hereunder, as the case may be, shall be payable to such Claimant.

(c) Notice of any decision by the Committee with respect to a claim generally
shall be furnished to the Claimant within 90 days following the receipt of the
claim by the Committee (or within 90 days following the expiration of the
initial 90 day period in any case where there are special circumstances
requiring extension of time for processing the claim). If special circumstances
require an extension of time for processing the claim, written notice of the
extension shall be furnished by the Committee to the Claimant.

(d) Commencement of benefit payments shall constitute notice of approval of a
claim to the extent of the amount of the approved benefit. If such claim shall
be wholly or partially denied, such notice shall be in writing. If the Committee
fails to notify the Claimant of the decision regarding their claim in accordance
with this section, the claim shall be “deemed” denied, and the Claimant then
shall be permitted to proceed with the claims review procedure provided for
herein.

(e) Within 60 days following receipt by the Claimant of notice of the claim
denial, or within 60 days following the date of a deemed denial, the Claimant
may appeal denial of the claim by filing a written application for review with
the Committee. Following such request for review, the Committee shall fully
review the decision denying the claim. The decision of the

 

9



--------------------------------------------------------------------------------

Committee then shall be made within 60 days following receipt by the Committee
of a timely request for review (or within 120 days after such receipt, in a case
where there are special circumstances requiring an extension of time for
reviewing such denied claim). The Committee shall deliver its decision to the
Claimant in writing. If the decision on review is not furnished within the
prescribed time, the claim shall be deemed denied on review.

(f) For all purposes under the Plan, the decision with respect to a claim (if no
review is requested) and the decision with respect to a claims review (if
requested), shall be final, binding and conclusive on all Participants,
beneficiaries and other interested parties, as to all matters relating to the
Plan and Plan benefits. Further, each claims determination under the Plan shall
be made in the absolute and exclusive discretion and authority of the Committee.

Section 5.06 If a Participant or beneficiary entitled to receive any benefits
hereunder is a minor or is determined to be legally incapable of giving valid
receipt and discharge for such benefits, benefits will be paid to such person as
the Committee may designate for the benefit of such Participant or beneficiary.
Such payments shall be considered a payment to such Participant or beneficiary
and shall, to the extent made, be deemed a complete discharge of any liability
for such payments under the Plan.

Section 5.07 The Committee shall make all reasonable attempts to determine the
identity and/or whereabouts of a Participant or a Participant’s beneficiary
entitled to benefits under the Plan, including the mailing by certified mail of
a notice to the last known address shown on the Company’s or the Committee’s
records. If the Committee is unable to locate such a person entitled to benefits
hereunder, or if there has been no claim made for such benefits, the Company
shall continue to hold the benefit due such person, subject to any applicable
state escheat laws.

ARTICLE VI - Beneficiary Designation

Section 6.01 A Participant may designate a beneficiary and a contingent
beneficiary as part of his or her deferral election. Any beneficiary designation
hereunder shall remain effective until changed or revoked.

Section 6.02 A beneficiary designation may be changed by the Participant at any
time, or from time to time, by filing a new designation in writing with the
Company.

Section 6.03 If the Participant dies without having designated a beneficiary or
if the Participant dies and the beneficiary so named by the Participant has
predeceased the Participant, then the Participant’s estate shall be deemed to be
the beneficiary.

ARTICLE VII - Administration

Section 7.01 The books and records to be maintained for the purpose of the Plan
shall be maintained by the officers and employees of the Company at its expense
and subject to the supervision and control of the Committee. The Company shall
pay all expenses of administering the Plan either from funds set aside or
earmarked under the Plan or from other funds.

 

10



--------------------------------------------------------------------------------

Section 7.02 To the extent permitted by law, the right of any Participant or any
beneficiary in any benefit or to any payment hereunder shall not be subject in
any manner to attachment or other legal process for the debts of such
Participant or beneficiary; and any such benefit or payment shall not be subject
to anticipation, alienation, sale, transfer, assignment or encumbrance.

Section 7.03 No member of the Board or of the Committee and no officer or
employee of the Company shall be liable to any person for any action taken or
omitted in connection with the administration of this Plan unless attributable
to their own fraud or willful misconduct; nor shall the Company be liable to any
person for any such action unless attributable to fraud or willful misconduct on
the part of a director, officer or employee of the Company.

Section 7.04 The Committee shall be the agent for service of process on the
Plan.

Section 7.05 Benefit payments hereunder shall be subject to withholding, to the
extent required (as determined by the Company) by applicable tax or other laws.

Section 7.06 The Plan shall be binding upon and inure to the benefit of the
Company, its successors and assigns, and the Participant and their heirs,
executors, administrators and legal representatives.

Section 7.07 If any provision of this Plan is held invalid or unenforceable to
the extent necessary to effectuate the purposes of this Plan, its invalidity or
unenforceability shall not affect any other provisions of the Plan and the Plan
shall be construed and enforced as if such provisions had not been included
therein.

Section 7.08 The Plan is intended to comply with the requirements of section
409A of the Code, and shall in all respects be administered in accordance with
section 409A. Notwithstanding anything in the Plan to the contrary,
distributions may only be made under the Plan upon an event and in a manner
permitted by section 409A of the Code, and all payments to be made upon
Separation from Service under this Plan may only be made upon a “separation from
service” under section 409A of the Code. If any Participant is a “specified
employee” under section 409A of the Code (as determined by the Committee) and if
the Participant’s distribution under the Plan is to commence, or be paid upon,
separation from service, payment of the distribution shall be delayed for a
period of six months after the Participant’s separation date, if required
pursuant to section 409A of the Code. If payment is delayed, the accumulated
postponed amount shall be paid within 10 days after the end of the six-month
period following the date on which the Participant separates from service. If
the Participant dies during the six-month period, the accumulated postponed
amount shall be paid as described in Section 4.02. All amounts to be distributed
under this Plan shall be paid, or commence to be paid, within 60 days after the
Benefit Commencement Date, or the applicable anniversary in the case of
installment payments, but in no event shall a payment be made after December 31
of the calendar year in which the payment is scheduled to be made, or otherwise
in accordance with section 409A. In no event shall a Participant, directly or
indirectly, designate the calendar year of payment, except as permitted by
section 409A of the Code.

 

11



--------------------------------------------------------------------------------

ARTICLE VIII - Amendment or Termination of Plan

Section 8.01 The Board may terminate the Plan or amend the Plan in whole or in
part, effective as of any date specified. Notwithstanding the foregoing, in the
event of a “Change in Control” of the Company, as such term is defined in the
Company’s Equity Compensation Plan, the Plan may not be amended in any manner
whatsoever that would diminish the value of a Participant’s interest in or
ultimate benefits under the Plan or accelerate any payment to a Participant.

ARTICLE IX - Deferral of Deferred Stock Units

Section 9.01. Each Director may elect to defer the payment date of any deferred
stock units (“DSUs”) that were granted by the Company in consideration for the
Director’s service as a director and that are payable upon his or her departure
from the Company’s Board. Such deferral of DSUs: (i) must be made in writing at
least one year before a Director’s departure from the Company’s Board and
(ii) shall be for a specified period of years after the date of such departure.

All deferral elections with respect to DSUs shall be made in accordance with
section 409A of the Code. Deferral elections after December 31, 2008 that are
made in accordance with the “subsequent election” rules of section 409A shall be
made as follows: (i) the election must be made at least 12 full months before
distribution would otherwise be made, (ii) the deferral must be for at least
five years from the original distribution date, and (iii) the deferral election
must not take effect until 12 months after the date on which the deferral
election is made.

All deferred DSUs shall be paid in a lump sum payment at the specified
distribution date. Deferred DSUs shall be paid in shares of Company stock
pursuant to the terms of the Company’s equity compensation plan pursuant to
which they were granted, and deferred DSUs shall in all respects be subject to
the terms of such plan (including plan provisions with respect to adjustments in
the event of changes in corporate capitalization).

 

12